DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LEROY A. ROEBUCK,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-3628

                              [March 3, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 18-
005107CF10A.

   Carey Haughwout, Public Defender, and Robert Porter, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

   Leroy Roebuck appeals his convictions and sentences for petit theft and
resisting a police officer without violence. He raises four issues on appeal.
We affirm Roebuck’s convictions and sentences, but remand in part for
further proceedings.

   Roebuck argues the court erred in denying a motion to suppress
evidence obtained from a search warrant and in denying his motion for
judgment of acquittal. On these two issues, we affirm without further
discussion.

   Roebuck next contends that the court’s written judgment incorrectly
labeled his petit theft conviction a first-degree misdemeanor. The State
agrees that this scrivener’s error appears on the face of the judgment. As
such, we agree the court must correct the judgment. See, e.g., Ismer v.
State, 253 So. 3d 769, 769 (Fla. 2d DCA 2018). On remand, the circuit
court shall correct the judgment to state that Roebuck was convicted of a
violation of section 812.014(3)(a), Florida Statutes (2019), a second-degree
misdemeanor. Roebuck need not be present for the correction. Id.

    Roebuck also argues and the State concedes that the court erred in
imposing several court costs. The first is a $26 cost authorized by the
Seventeenth Judicial Circuit’s Administrative Order VI-02-D-3 for cases
heard in county court. We agree that the $26 assessment was improper
and must be removed. In addition, the court incorrectly assessed $10
under section 318.18(19), Florida Statutes (2019); $30 under section
318.13(13)(a), Florida Statutes (2019); and $65 under section 318.18(2),
Florida Statutes (2019). As the Defendant was not charged and convicted
of a traffic offense, these costs must also be removed.

   Finally, Roebuck challenges the $200 assessment for the public
defender’s fee. The legislature requires the court to assess a minimum of
$100 for the public defender’s fee where a felony offense was charged. To
assess a higher amount, the court must have “sufficient proof of higher
fees or costs incurred.” Brinson v. State, 302 So. 3d 916, 918 (Fla. 4th
DCA 2020) (citing § 938.29(1)(a), Fla. Stat. (2019)). Here, the court did not
receive evidence supporting the increased fee or advise Roebuck of his
right to challenge the higher fee. On remand, the court must either reduce
the public defender’s fee to $100 or hold a hearing after giving notice to
Roebuck. See, e.g., Baker v. State, 250 So. 3d 122, 124 (Fla. 4th DCA
2018).

   In conclusion, we affirm Roebuck’s convictions and sentences. But we
remand to the circuit court for three reasons. First, the court must correct
the scrivener’s errors on the judgment. Second, the court must remove
the costs improperly assessed. Third, the court must either reduce the
public defender’s fee to $100 or “hold a hearing with proper notice to
obtain evidence in support of a public defender fee in an amount greater
than the statutory minimum.” Alexis v. State, 211 So. 3d 81, 83 (Fla. 4th
DCA 2017). 1

    Affirmed and remanded for further proceedings.


1 In A.C. v. State, 45 Fla. L. Weekly D2784 (Fla. 2d DCA 2020), the Second District
certified conflict with Alexis, 211 So. 3d 81 and Mills v. State, 177 So. 3d 984
(Fla. 1st DCA 2015) (en banc). The Second District held that a defendant must
be given notice of the right to contest the imposition of the statutory minimum
$100 fee. Id. Roebuck argues the court “must either reduce the public defender’s
fee to the statutorily required $100 or provide [him] the opportunity to contest
the fee amount.” So even if the Florida Supreme Court accepts jurisdiction of
A.C., the court’s resolution of the certified conflict will not impact this case.

                                        2
GERBER and FORST, JJ., concur.

                         *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                 3